             Case 2:19-cv-05670-JMY Document 20 Filed 08/21/20 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

STAMAR RICHARD MILLER,                          :
                                                :       Case No. 19-cv-5670-JMY
                 Plaintiff                      :
                                                :
        v.                                      :
                                                :
FEMALE GUARD C/O TUCKER,                        :
                                                :
                 Defendant                      :

                                               ORDER


        AND NOW, this 21st day of August, 2020, upon consideration of Defendant’s Motion to

Dismiss, the Court’s Orders directing Plaintiff to file an opposition brief thereto, Plaintiff’s failure

to comply with Local Rules 7.1(c) and 5.1(b), and for the reasons set forth in the accompanying

Memorandum, it is ORDERED that:

        (1)      Defendant’s Motion to Dismiss (ECF No. 10) is GRANTED;

        (2)      Pursuant to Fed. R. Civ. P. 41(b), this case is DISMISSED without prejudice for
                 failure to prosecute and to comply with Court Orders; and

        (3)      The Clerk of Court is DIRECTED to mark this case CLOSED.



                                                        BY THE COURT:

                                                         /s/ John Milton Younge
                                                        Judge John Milton Younge
